Citation Nr: 1746044	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart condition as a result of exposure to herbicide.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for a heart condition as a result of exposure to herbicide, specifically Agent Orange.

While the Veteran's service treatment records shows no complaint, treatment, or diagnosis of a heart condition in service, the Board concedes that the Veteran's DD Form 214 shows service in Vietnam, and thus the Veteran is accorded the service connection presumption of exposure to herbicides for certain diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran claims that he currently has a qualifying heart condition subject to presumptive service connection based on his Agent Orange exposure in Vietnam.  

At or about the time that the Veteran filed his heart condition claim in December 2010, the Veteran received VA medical treatment from Dr. A.  In December 2010, Dr. A diagnosed the Veteran with atherosclerotic disease, but then specified cerebral atherosclerosis as an active medical problem in the Veteran's medical record.  See Legacy July 2012 CAPRI medical records.  Later, in a February 2011 disability benefits questionnaire, Dr. A stated that the Veteran "has no evidence of ischemic heart disease, but has hyperlipidemia and early cerebrovascular disease."  
Ischemic heart disease is a disease covered under the herbicide exposure presumption.  Under ischemic heart disease, atherosclerotic cardiovascular disease is included, but cerebrovascular disease is not included.  See 38 C.F.R. § 3.309(e).

However, in December 2011, Dr. A stated that the Veteran does have atherosclerotic disease and that the Veteran's wife should appeal the Veteran's denial under law because the Veteran's wife was concerned about the Veteran's May 2011 service connection denial for his heart condition.  Also in December 2011, Dr. A specified the Veteran's active problem as cerebral atherosclerosis.  See July 2012 medical records.  In December 2013, Dr. A saw the Veteran for a follow-up for atherosclerotic disease.  See Legacy October 2014 CAPRI records.

Most importantly, in December 2012, the Veteran was afforded a VA examination for his heart condition claim.  On the examination form, the VA examiner marked the "yes" box indicating that the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease, which is a disease entitled to the herbicide presumption under 38 C.F.R. § 3.309(e).  However, a handwritten note stated "no heart condition shown" with a circle drawn around the checked "yes" box on the VA examination form.  The Board cannot determine who made that handwritten note that contradicts the original marking on the VA examination form.  As such, the December 2012 VA examination results are ambiguous and, thus, inadequate, for purposes of adjudicating the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, at a September 2014 RO hearing, when the Veteran was asked if he had been clinically diagnosed with any ischemic heart disease, the Veteran instead stated he had not been tested for ischemic heart disease, and so had not been diagnosed.  He stated that he was scheduled to be examined again, but to date the Veteran has not been examined. 

Given the ambiguous and inconsistent medical record and December 2012 VA examination above, this claim should be remanded for the Board to provide the Veteran with an adequate examination regarding his claimed heart condition.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request his assistance in identifying any outstanding relevant treatment records from VA or private treatment providers.  The AOJ should make reasonable attempts to obtain all relevant outstanding evidence and associate it with the other evidence currently of record.

2. After all outstanding relevant evidence is associated with the record, the AOJ should afford the Veteran a VA examination with an appropriate examiner to assess the Veteran's alleged heart condition claim.  The AOJ should provide the examiner with a complete copy of the claims file including this remand order.  The examiner should identify any current heart condition disabilities.

In regard to any current heart condition disabilities, the examiner should provide an opinion on whether is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was incurred in, or is otherwise related to, the Veteran's active duty service, to include his presumed exposure to herbicides.  

3. After the above development has been completed, the AOJ must readjudicate the claim for entitlement to service connection for a heart condition disability.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and return the case to the Board.


	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




